Cook, J.,
dissenting.
{¶ 75} Like the Chief Justice, I would find that Cincinnati’s negligence-based claims are barred by remoteness principles. I write separately, however, because our views on remoteness ultimately diverge in one subtle respect. I also write separately to illustrate why the city has failed to state cognizable claims for products liability and public nuisance.
I
{¶ 76} I agree with much of the analysis contained in the Chief Justice’s dissenting opinion. But instead of viewing remoteness principles as germane to the question of whether the city has standing to raise the negligence claims at issue here, I would find that the remoteness of the alleged harm precludes the city from establishing proximate cause as a matter of law. See Philadelphia v. Beretta U.S.A. Corp. (C.A.3, 2002), 277 F.3d 415. Without belaboring the difference (which is essentially academic at this point), I note that the test articulated in Holmes v. Securities Investor Protection Corp. (1992), 503 U.S. 258, 112 S.Ct. 1311, 117 L.Ed.2d 532, cited by both the majority and the Chief Justice, *437analyzed remoteness in the proximate-cause context. Id. at 269, 112 S.Ct. 1311, 117 L.Ed.2d 532. Any relationship between remoteness and standing that can be gleaned from Holmes arises from proximate cause being an element of statutory standing under the federal RICO statute at issue in that case. See id. at 267-268, 112 S.Ct. 1311, 117 L.Ed.2d 532 (analogizing to antitrust cases, which condition a plaintiffs “right to sue” on a showing of proximate cause); id. at 286-287, 112 S.Ct. 1311, 117 L.Ed.2d 532 (Scalia, J., concurring in judgment) (observing that proximate cause is one of the “usual elements” of statutory standing). Given that distinction, I hesitate to include a proximate-cause component within a conventional standing analysis, particularly when the negligence causes of action pleaded by the city already require proof of proximate cause as a substantive element.
II
{¶ 77} Inasmuch as proximate cause is an essential element of a products liability claim, see R.H. Macy & Co. v. Otis Elevator Co. (1990), 51 Ohio St.3d 108, 110, 554 N.E.2d 1313, remoteness principles also support dismissal of the city’s causes of action sounding in products liability. Remoteness aside, however, the city’s claims also fail for their failure to plead a compensable injury.
{¶ 78} The majority correctly determines that the city has failed to state a valid statutory claim for relief insofar as an action for purely economic harm is not maintainable under the Ohio Products Liability Act. See R.C. 2307.71(M). I disagree, however, with the majority’s holding that the city may maintain its common-law products-liability claims alleging defective design and failure to warn. Even assuming that the Act does not preempt these claims, a proposition of which I am not convinced,8 the city has not pleaded valid common-law causes of action. As the majority acknowledges, the city pleaded facts suggesting that it has suffered purely economic damages (i.e., increased municipal costs allegedly attributable to the actions of the various defendants). The majority cites no case, however, in which we have allowed products liability to be a viable theory of recovery for a plaintiff situated similarly to the city in this case- — -namely, a plaintiff whose economic harm is not attributed to having been a user, consumer, or foreseeable person present at the time of product failure. See, e.g., Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 4 O.O.3d 466, 364 N.E.2d 267, paragraph one of the syllabus (announcing rule of strict products liability “for *438physical harm * * * caused to the ultimate user or consumer”); Lonzrick v. Republic Steel Corp. (1966), 6 Ohio St.2d 227, 35 O.O.2d 404, 218 N.E.2d 185, paragraph two of the syllabus (allowing products-liability claim by plaintiff injured “while he was working in a place where his presence was reasonably to be anticipated by the defendant”). Today’s majority appears to extend products-liability law to new categories of potential plaintiffs without any reasoned explanation of how that can be so.
Ill
{¶ 79} As to the public-nuisance cause of action, it is true that principles of remoteness do not necessarily prevent the city from stating a valid claim. See Camden Cty. Bd. of Chosen Freeholders v. Beretta U.S.A. Corp. (D.N.J.2000), 123 F.Supp.2d 245, 264, affirmed (C.A.3, 2001), 273 F.3d 536. Nevertheless, even this cause of action fails because the reach of public-nuisance law does not go as far as the city would have us extend it.
{¶ 80} Admittedly, the law of nuisance appears at first glance to be broad enough to encompass virtually any type of conduct. For example, 4 Restatement of the Law 2d, Torts (1977), Section 821B, cited with approval by the majority, broadly defines what may qualify as an actionable public nuisance. Similarly, this court has described the concept of nuisance in broad terms so as to include “the doing of anything, or the permitting of anything under one’s control or direction to be done without just cause or excuse, the necessary consequence of which interferes with or annoys another in the enjoyment of his legal rights.” (Emphasis added.) Taylor v. Cincinnati (1944), 143 Ohio St. 426, 28 O.O. 369, 55 N.E.2d 724, paragraph two of the syllabus. Despite the arguably broad reach of the public-nuisance tort, however, judicial restraint counsels against this court extending it to the allegations of the city’s complaint.
{¶ 81} First, the city’s allegations of harm cut against holding the named defendants responsible under a public-nuisance theory. The defendants’ allegedly wrongful conduct would never ripen into a public nuisance without the conduct of various unnamed third parties, such as criminals and persons who negligently allow minors to obtain guns. In other words, the defendants’ marketing and distribution practices cause harm only through intervening actions of persons not within the defendants’ control. Where acts of independent third parties cause the alleged harm, it cannot be said that the defendants — here, gun manufacturers, trade associations, and a gun distributor — have the requisite degree of control over the source of the nuisance to allow liability. Philadelphia v. Beretta U.S.A. Corp., 277 F.3d at 422; Camden Cty. Bd. of Chosen Freeholders v. Beretta U.S.A. Corp., 273 F.3d at 541.
Waite, Schneider, Bayless & Chesley Co., L.P.A., Stanley M. Chesley, Paul M. DeMarco and Jean M. Geoppinger; Barrett & Weber and Michael R. Barrett; Fay D. Dupuis, Cincinnati City Solicitor, W. Peter Heile, Deputy City Solicitor, Richard Ganulin, Assistant City Solicitor; Dennis A. Henigan and Jonathan E. Lowy, Legal Action Project, Center to Prevent Handgun Violence, for appellant.
Calfee, Halter & Griswold, L.L.P., Thomas I. Michals and Mark L. Belleville; Gordon, Feinblatt, Rothman, Hoffberger & Hollander, L.L.C., and Lawrence S. Greenwald, for appellee Beretta U.S.A. Corp.
Janik & Dorman and William J. Muniak; and Harold Mayberry, Jr., for appellee American Shooting Sports Council, Inc.
Janik & Dorman and William J. Muniak; and Douglas Kliever, for appellees National Shooting Sports Foundation, Inc., and Sporting Arms and Ammunition Manufacturers’ Institute, Inc.
Brown, Cummins & Brown Co., L.P.A., and James R. Cummins; Jones, Day, Reavis & Pogue and Thomas E. Fennell, for appellee Colt’s Manufacturing Co., Inc.
Renzulli & Rutherford and John Renzulli, for appellee H & R 1871, Inc. Rendigs, Fry, Kiely & Dennis, L.L.P., and W. Roger Fry; Renzulli & Rutherford and John Renzulli, for appellee Hi-Point Firearms.
{¶ 82} Second, to allow the public-nuisance doctrine to reach the defendants in this case amounts to an unwarranted legislative judgment by this court. By its decision today, the majority subjects the defendants to potential nuisance liability for the way they design, distribute, and market lawful products. In extending the doctrine of public nuisance in this manner, this court takes the ill-advised first step toward transforming nuisance into “ ‘a monster that would devour in one gulp the dntire law of tort.’ ” Camden Cty. Bd. of Chosen Freeholders v. Beretta U.S.A. Corp., 273 F.3d at 540, quoting Tioga Pub. School Dist. v. U.S. Gypsum Co. (C.A.8, 1993), 984 F.2d 915, 921; see, also, Philadelphia v. Beretta U.S.A. Corp. (E.D.Pa.2000), 126 F.Supp.2d 882, 909, affirmed (C.A.3, 2002), 277 F.3d 415. Even the Restatement, which itself broadly defines the concept of nuisance, counsels courts against declaring a given activity to be a public nuisance “if there has been established a comprehensive set of legislative acts or administrative regulations governing the details of a particular kind of conduct.” 4 Restatement, Section 821B, Comment f. Where, as here, the defendants are subject to extensive federal regulation concerning their activities, the majority’s decision to allow a nuisance claim is inappropriate.
{¶ 83} For the foregoing reasons, I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.
Buckley, King & Bluso and Raymond J. Pelstring; Beckman & Associates and Bradley T. Beckman, for appellee North American Arms, Inc.
Thompson, Hiñe & Flory, L.L.P., Bruce M. Allman, Robert A. McMahon and Laurie J. Nicholson; Wildman, Harrold, Allen & Dixon, James P. Dorr and Sarah L. Olson, for appellee Sturm & Ruger Co., Inc.
Taft, Stettinius & Hollister and Thomas R. Schuck; Shook, Hardy & Bacon, L.L.P., Gary R. Long and Jeffrey S. Nelson, for appellee Smith & Wesson Corp.
Porter, Wright, Morris & Arthur, L.L.P., Mark E. Elsener and Michael E. McCarty; Bruinsma & Hewitt and Michael C. Hewitt, for appellees Bryco Arms, Inc., and B.L. Jennings, Inc.
Porter, Wright, Morris & Arthur, L.L.P., Mark E. Elsener and Michael E. McCarty; Tarics & Carrington, P.C., and Robert C. Tarics, for appellee Phoenix Arms.
Porter, Wright, Morris & Arthur, L.L.P., Mark E. Elsener and Michael E. McCarty; Budd, Larner, Gross, Rosenbaum, Greenberg & Sade and Timothy A. Bumann, for appellee Taurus International Manufacturing, Inc.
Barbara E. Herring, Toledo Director of Law, and John T. Madigan, Toledo General Counsel, urging reversal for amicus curiae city of Toledo.
Robert B. Newman, urging reversal for amici curiae American Association of Suicidology, American Jewish Congress, National Association of Elementary School Principals, National Association of School Psychologists, Ohio Public Health Association, Inc., and Physicians for Social Responsibility.
Cornell P. Carter, Cleveland Director of Law, Climaco, Lefkowitz, Peca, Wilcox & Garofoli Co., L.P.A., John R. Climaco, Jack D. Maistros and Keith T. Vernon, urging reversal for amici curiae city of Cleveland and its former Mayor, Michael R. White, Educational Fund to Stop Handgun Violence, and Ohio Coalition Against Gun Violence.
Pepper Hamilton, L.L.P., and James M. Beck, urging affirmance for amicus curiae Product Liability Advisory Council, Inc.
Stanton G. Darling II, urging affirmance for amici curiae National Association of Manufacturers and Ohio Manufacturers’ Association.
Vorys, Sater, Seymour & Pease, L.L.P., Daniel J. Buckley, Rebecca J. Brinsfield and Margaret A. Nero, urging affirmance for amici curiae Amateur Trapshooting Association, Fairfield Sportsmen’s Association, Inc., Hidden Haven, Inc., Shooting Preserve & Sporting Clays, National Wild Turkey Federation, Whitetails Unlimited, and Wildlife Conservation Fund of America.

. See, e.g., Carrel v. Allied Products Corp. (1997), 78 Ohio St.3d 284, 292-294, 677 N.E.2d 795 (Cook, J., dissenting in part and concurring in part); LaPuma v. Collinwood Concrete (1996), 75 Ohio St.3d 64, 68, 661 N.E.2d 714 (Cook, J., concurring).